Case 1:18-cv-01599-MN Document 48-10 Filed 09/25/19 Page 1 of 3 PageID #: 2076




                      Exhibit J
Case
 Case1:18-cv-01599-MN Document
      1:14-cv-01106-GMS        48-10
                        Document     Filed 02/04/15
                                  87 Filed 09/25/19 Page
                                                    Page 12 of
                                                            of 23 PageID
                                                                  PageID #:
                                                                         #: 693
                                                                            2077
   Case 1:14-cv-01106-GMS Document 86 Filed 02/02/15 Page 1of2 PagelD #: 691



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

  AT&T INTELLECTUAL                                      )
  PROPERTY I, L.P. and AT&T                              )
  INTELLECTUAL PROPERTY II, L.P.,                        )
                                                         )
                                    Plaintiffs,          )      C.A. No. 14-1106-GMS
                                                         )
                     v.                                  )
                                                         )
  COX COMMUNICATIONS, INC., et al.,                      )
                                                         )
                                    Defendants.          )

      JOINT STIPULATION REGARDING REDUCING THE NUMBER OF ASSERTED
                     CLAIMS AND PRIOR ART REFERENCES

            After having met and conferred regarding reducing both the number of claims the AT&T

  Plaintiffs are anticipating asserting in this action, as well as the number of prior art references

  Defendants are anticipating asserting, the parties, through their attorneys of record, hereby

  stipulate and agree as follows:

             I.      On or before July 24, 2015, the AT&T Plaintiffs will serve the Cox Defendants 1

  with a written Preliminary Election of Asserted Claims, which shall assert no more than 12

  claims for each of the asserted Patents-in-Suit.2

            2.       On or before August 13, 2015, the Defendants will serve Plaintiffs with a

  Preliminary Election of Asserted Prior Art, which shall identify no more than 12 prior art

  references for each of the asserted Patents-in-Suit.




            1
         For purposes of this stipulation, the AT&T Plaintiffs count as a single plaintiff and the
  Cox Defendants count as a single defendant.
            2
         For purposes of this stipulation, the "Patents-in-Suit" refer to the patents identified in
  AT&T's Original Complaint filed in this matter, and any subsequent Amended Complaint (if
  any).




  {00939228; v I }
Case
 Case1:18-cv-01599-MN Document
      1:14-cv-01106-GMS        48-10
                        Document     Filed 02/04/15
                                  87 Filed 09/25/19 Page
                                                    Page 23 of
                                                            of 23 PageID
                                                                  PageID #:
                                                                         #: 694
                                                                            2078
   Case 1:14-cv-01106-GMS Document 86 Filed 02/02/15 Page 2 of 2 PagelD #: 692



           3.       On or before January 19, 2016, the parties shall submit a joint stipulation

  regarding further reductions in both the number of asserted claims, as well as the number of prior

  art references.

           4.       Plaintiffs may assert different claims upon a motion to amend, and a showing of

  good cause.       Defendants may assert different references ( 1) in response to any new claims

  asserted, or (2) otherwise upon a motion to amend, and a showing of good cause.

           5.       If the case is transferred to another venue, the parties agree that the transfer will

  not be used as a ground to seek extensions of any of the deadlines set forth herein.


ASHBY & GEDDES                                           YOUNG CONAWAY STARGATT & TAYLOR, LLP

Isl Lauren E. Maguire                                   Isl Melanie K. Sharp

John G. Day (No. 2403)                                  Melanie K. Sharp (No. 2501)
Lauren E. Maguire (No. 4261)                            Robert M. Vrana (No. 5666)
500 Delaware A venue, 81h Floor                         1000 North King Street
Wilmington, DE 19899                                    Wilmington, DE 19801
(302) 654-1888                                          (302) 571-6681
jday@ashby-geddes.com                                   msharp@ycst.com
lmaguire@ashby-geddes.com

MCKOOL SMITH, PC                                         PROSKAUER ROSE
Theodore Stevenson, III                                  Steven M. Bauer
David Sochia                                             Nathan T. Harris
Jared Hoggan                                             One International Place
Cory A. McAnelly                                         Boston, MA 02110-2600
300 Crescent Court, Suite 1500                           (617) 526-9700
Dallas, TX 75201
(214) 978-4000                                          Attorneys for Cox Communications, Inc., et al.

Attorneys for AT&T Intellectual Property I, L.P.
and AT&T Intellectual Property II~P.

           SO ORDERED this_!_ day of_---=-------=a.\-----




  {00939228;vl }                                  2
